Citation Nr: 0423882	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right femur disability, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected scars of the left knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected low back disorder, currently evaluated as 
40 percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

Procedural history

The veteran had periods of active duty and inactive duty 
training in the Oklahoma National Guard from January 1963 to 
June 1967.

The veteran was granted service connection for a disability 
of the right femur (denominated by the RO as compound 
fracture right femur, kneecap fracture and laceration of 
legs) and a scar of the left knee in an October 1970 rating 
decision.  
A 60 percent disability rating was assigned for the right 
femur disability and a noncompensable disability rating was 
assigned for the left knee scar.   In a September 1973 rating 
decision, the disability rating assigned the right femur was 
reduced to 30 percent.  

The veteran was granted service connection for a low back 
disability in an April 1978 rating decision and a 40 percent 
disability rating was assigned.  

In December 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his right femur disability, left knee scar and low back 
disability.  In a July 2001 rating decision, the RO denied 
the claims.  The veteran disagreed with the July 2001 rating 
decision and initiated this appeal.  The RO issued a 
statement of the case (SOC) in October 2002.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.  On the VA 
Form 9, the veteran checked the box signifying that he wished 
to appeal all issues listed in the SOC.

Subsequently, in an October 2003 rating decision, the 
disability rating assigned the left knee scar was increased 
to 10 percent, as it now stands.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).] 

The Board notes that the veteran requested a RO hearing on 
his VA Form 9 [substantive appeal].  A review of the record 
shows that the hearing was scheduled for March 18, 2003 and 
notice of the hearing was sent to the veteran.  However, the 
veteran instead opted for an informal hearing with a Decision 
Review Officer, which was conducted on March 18, 2003.  

The issue of the veteran's entitlement to an increased 
disability rating for his service-connected low back disorder 
is addressed in the REMAND portion of the decision below.  It 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issue not on appeal

The Board observes that in the July 2001 rating decision the 
RO also denied the veteran's claim of entitlement to service 
connection for a left knee disorder other than scarring.  The 
veteran appealed that denial.  However, in an October 2003 
rating decision, the RO granted service connection for 
osteoarthritis of the left knee assigned a 10 percent 
disability rating therefor.  To the Board's knowledge, the 
veteran has not appealed that decision, and accordingly it 
will be addressed no further in this decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

FINDINGS OF FACT

1.  The veteran's right femur disability is manifested by 
range of knee motion from 5 degrees to 120 degrees, marked 
limitation of ankle motion and a leg length discrepancy of 11/2 
inches.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left knee scar is superficial 
and painful and measures 5cm by 2cm.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for the 
right femur disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2003).

2.  A separate disability rating for leg length discrepancy 
is assigned.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5275 
(2003); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a disability rating higher than 10 
percent for the left knee scar have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected right femur disability and 
left knee scars.  As noted elsewhere in this decision, the 
issue of the veteran's entitlement to service connection for 
a low back disability is being remanded for additional 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2001 rating decision, by the October 2002 SOC, and by the 
October 2003 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in March 
2001 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter requested that the veteran 
state whether he had been treated for the claimed 
disabilities within the past year; and if so, that he furnish 
the dates of any treatment and names and addresses of all 
treating physicians.  If treatment was provided by private 
doctors, he was requested to complete enclosed release forms.  
That letter also notified the veteran of the steps the RO had 
already taken, including requesting his VA treatment records.  

The Board finds that this document properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The one year period has long since elapsed.  

In addition, the RO sent the veteran a follow-up letter in 
February 2004 which again asked that he identify any recent 
treatment for his claimed disabilities.  He was informed that 
the RO would assist him in obtaining such records.  He was 
also reminded of what the evidence must show to substantiate 
his claims, that VA would obtain government records on his 
behalf and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The veteran 
did not respond.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in July 2001, prior to the expiration 
of the one-year period from march 2001 does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the March 2001 letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the notice was sent 
prior to adjudication of the issue by the RO.  Therefore, the 
Board finds that the veteran was notified properly of his 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in his December 2000 claim, the veteran 
identified treatment at VAMC in Muskogee.  He also stated 
that he was scheduled for the orthopedic clinic as soon as 
there was an opening.  The RO obtained those records, 
including the report of a February 2001 orthopedic clinic 
evaluation.  The veteran was afforded a VA fee basis 
examination in May 2003.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he has not 
requested a BVA hearing.  He indicated in a January 2003 
statement that he wanted a local RO hearing, which was 
scheduled in March 2003; however, as noted above, on the date 
of the scheduled hearing he indicated his desire to have an 
informal conference with the RO Decision Review Officer 
instead.  That conference was conducted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.



The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

1.  Entitlement to an increased disability rating for a 
disability of the right femur, currently evaluated as 30 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right femur disability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003) [femur, impairment of].  
The veteran essentially contends that the symptomatology 
associated with the right femur disability is more severe 
than is contemplated by the currently assigned rating.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

Specific schedular criteria

Diagnostic Code 5255 [femur, impairment of] provides the 
following levels of disability:

Fracture of shaft or anatomical neck of:	
	
80% With nonunion, with loose motion (spiral or oblique 
fracture);
	
60% With nonunion, without loose motion, weight bearing 
preserved with aid of brace;
	
60% Fracture of surgical neck of, with false joint;
	
Malunion of:	
	
30% With marked knee or hip disability;
	
20% With moderate knee or hip disability;
	
10% With slight knee or hip disability.

38 C.F.R. § 4.71a, Diagnostic Code 5255 (2003).

The Board observes that the words "slight", "moderate," and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2003).

Diagnostic Code 5275 [bones, of the lower extremity, 
shortening of] provides the following levels of disability:

60% Over 4 inches (10.2 cms.);
	
50% 3 1/2 to 4 inches (8.9 cms. to 10.2 cms.);
	
40% 3 to 3 1/2 inches (7.6 cms. to 8.9 cms.);
	
30% 2 1/2 to 3 inches (6.4 cms. to 7.6 cms.);
	
20% 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.);
	
10% 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.).
	
Note: Measure both lower extremities from anterior superior 
spine 
of the ilium to the internal malleolus of the tibia. Not to 
be	
combined with other ratings for fracture or faulty union in 
the	
same extremity.	

38 C.F.R. § 4.71a, Diagnostic Code 5275 (2003).

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's most recent diagnosis comes from the May 2003 
examination.  The examiner identified a healed right femoral 
fracture with a past history of chronic osteomyelitis, and a 
leg length discrepancy.  Symptoms reported on objective 
examination also included moderately severe osteoarthritis in 
the left knee with restricted range of knee motion.  This was 
attributed to the right femur disability by the examiner.  

Diagnostic Code 5255 includes consideration as part of the 
femur disability consideration of knee pathology.  The Board 
can identify no other diagnostic code or combination of codes 
that is more appropriate or would be more favorable to the 
veteran, and the veteran has not identified any such.  
Therefore, RO's selection of Diagnostic Code 5255 will not be 
disturbed.  

Diagnostic Code 5275 deals specifically with leg length 
discrepancy.  The Board will also consider the award of a 
separate rating under that diagnostic code in light of 
medical evidence indicating a shortening of the veteran's 
left leg due to the service-connected left femur disability.  

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
60 percent rating under Diagnostic Code 5255. 

The requirements for a 60 percent evaluation are that there 
is nonunion of the femur without loose motion and with 
weightbearing preserved with the aid of a brace, or 
alternatively, evidence of a fracture of the surgical neck of 
the femur with false joint.  Neither condition is shown in 
the veteran's case.  The veteran's femur fracture was noted 
in an April 2001 x-ray to be in the mid-shaft of the femur, 
not in the neck.  There is no reference in the evidence to 
nonunion of the femur.  The May 2003 examiner found the 
veteran's femur fracture to be solidly healed.  The veteran's 
symptoms consist mostly of pain and limitation of motion of 
the knee.  

In short, the medical record clearly indicate that none of 
the pathology associated with nonunion of the femur, 
including a false joint, is here present.  Based on the 
evidence discussed above, the Board believes that the 
criteria enumerated for a 60 percent rating are not 
approximated in this case.

The Board also notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected right 
femur disability which would enable it to conclude that the 
criteria for a 60 percent rating were approximated, and the 
veteran has pointed to no such pathology.  

The service-connected right femur fracture, according to the 
medical evidence of record and the veteran's own reports, 
results in knee pathology.  The veteran is already in receipt 
of the highest disability rating, 30 percent, under 
Diagnostic Code 5255 for malunion of the femur with marked 
knee disability.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The Board has therefore undertaken review of the 
record in order to determine whether additional disability 
may be assigned for separately ratable pathology.

The May 2003 examiner noted a leg length discrepancy of 11/2 
inches, as did the April 1978 examiner.  The veteran's right 
leg measured 37 inches and the left measured 38 1/2 inches in 
both examinations.  

Under Diagnostic Code 5275, a 10 percent rating is assigned 
for leg discrepancies of 11/4 to 2 inches.  The Board believes 
that the right leg shortening which has been clinically 
identified is not duplicative or overlapping of the knee 
symptomatology  
for which the 30 percent rating has been assigned under 
Diagnostic Code 5255.
Accordingly, a separate rating will be assigned for the 
shortening of the right leg under Diagnostic Code 5275.

For a 20 percent rating, the evidence must show at least a 2-
inch discrepancy.  This is not demonstrated in this case.  
The Board has also considered the provisions of Mauerhan, 16 
Vet. App. 436.  However, in the case of Diagnostic Code 5275, 
no qualifiers are used.  The criteria enumerated thereunder 
are precise and unambiguous.  When terms of regulation are 
unambiguous, "no further inquiry is usually required".  See 
Mauerhan, 16 Vet. App. at 442, citing Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).

Accordingly, the Board finds that the criteria for a 10 
percent disability rating are met under Diagnostic Code 5275, 
but a higher rating is not warranted.

Although an April 1978 examiner noted a 30 percent loss of 
motion in the right ankle, there is no recent indication of 
right ankle symptoms.  Indeed, the May 2003 VA examiner 
specifically observed that the veteran could tow and heel 
walk well.  Accordingly, a separate rating for the right 
ankle disability is not warranted based on the recent medical 
evidence   

With respect to other diagnoses and symptoms, while the 
veteran has complained of recurrent infections in his right 
thigh due to the retained hardware in the right femur, this 
has not been objectively confirmed.  Indeed, the May 2003 
examiner found no evidence of acute infection.  Moreover, 
while there exists a right leg surgical scar, there is no 
evidence of the scar being painful, unstable or deep, or that 
it limits function which would arguably warrant the 
assignment of a separate compensable disability rating 
therefor.  See 38 C.F.R. § 4.118 (2003).  Accordingly, the 
Board does not believe that separate ratings are warranted 
for either of these conditions.

The May 2003 VA examiner did identify severe right knee 
osteoarthritis, which he specifically indicated was a 
residual of the veteran's 1968 leg injury.  After having 
carefully considered the matter of whether the osteoarthritis 
should be separately rated, the Board believes that doing so 
would be in violation of the antipyramiding regulation, 
38 C.F.R. § 4.14.  It appears that the only identified 
disability associated with the femur fracture, aside from the 
leg shortening and the scar, is the right knee 
osteoarthritis.  In essence, the 30 percent rating which has 
been assigned under Diagnostic Code 5255 is based on right 
knee pathology, which encompasses the osteoarthritis.  To 
award a separate rating for the osteoarthritis would 
constitute pyramiding. 

DeLuca considerations 

With respect to DeLuca considerations, discussed above, the 
veteran is already in receipt of the maximum rating available 
for malunion of the femur.  Under such circumstances, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003), as noted 
above
Are inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable]. 

Alternatively, the May 2003 examiner specifically found that 
there were no DeLuca issues with respect the veteran's 
disability.  The remaining medical records similarly do not 
document fatigability, weakness, incoordination and the like 
which would warrant the assignment of additional disability.  
Thus, while acknowledging the veteran's complaints of pain 
and functional loss, the Board can identify no evidence that 
would warrant a higher disability evaluation on the basis of 
additional functional loss due to pain under 38 C.F.R. §§ 
4.40 and 4.45 (2003).
  
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a separate 10 percent rating is 
warranted for the veteran's leg length discrepancy under 
38 C.F.R. § 4.25 and Esteban, in addition to the 30 percent 
rating assigned the other symptoms of his right femur 
disability.  To that extent, the benefit sought on appeal is 
accordingly granted.  For reasons stated above, a 
preponderance of the evidence is against a rating higher than 
10 percent under Diagnostic Code 5275, or a rating higher 
than 30 percent under Diagnostic Code 5255, or the assignment 
of additional separate disability ratings.

2.  Entitlement to an increased disability rating for scars 
of the left knee, currently evaluated as 10 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected left knee scar, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  He essentially contends that 
the scar is more severe than is contemplated by the currently 
assigned rating.



Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

Diagnostic Code 7804 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's left knee scar.  The August 2003 scars examination 
shows that the scar is painful but does not limit the 
veteran's knee motion, is not unstable, is not deep and 
measures only 5 cm by 2 cm.  

Specifically with respect to Diagnostic Code 7805, which 
allows for scars to be rated based upon limitation of 
function, as noted in the paragraph immediately above the 
medical evidence shows that the scar does not limit the 
function of the veteran's left knee.  Moreover, the veteran 
has been assigned a 10 percent rating for osteoarthritis of 
the left knee.  

Accordingly, none of the other diagnostic codes for scars is 
as appropriate as Diagnostic Code 7804, and the Board will 
apply it below.

Specific schedular criteria

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with scars, made effective from July 31, 2002.  The 
amendment affects Diagnostic Code 7804.  However, the primary 
change was the addition of a note specifying that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The current version of Diagnostic Code 7804 provides a 10 % 
evaluation for scars that are superficial and painful on 
examination with the following notes:

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

The former version of Diagnostic Code 7804 provides a 10% 
evaluation for scars that are superficial and painful on 
examination.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Because there is no evidence of underlying soft tissue damage 
in this case, the Board finds that the 2002 amendment does 
not affect the outcome of the case.  

The veteran is currently assigned a 10 percent disability 
rating for scars of the left knee.  10 percent is the maximum 
rating available under both the former and current versions 
of Diagnostic Code 7804.  Accordingly, a higher rating is not 
available.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee scar.  The benefit 
sought on appeal is accordingly denied.

ORDER

Entitlement to an increase disability rating for the 
veteran's service-connected disability of the right femur is 
denied.

Entitlement to a separate evaluation of 10 percent for the 
veteran's leg length discrepancy is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation for the service-
connected left knee scar is denied.


REMAND

3.  Entitlement to an increased disability rating for a 
service-connected low back disorder, currently evaluated as 
40 percent disabling.

In May 2003, the RO obtained a VA fee basis examination which 
in part dealt with the veteran's low back disorder.  The RO 
issued a SSOC in October 2003 which addressed the other 
issues on appeal.  However, the RO did not readjudicate this 
issue in light of the new evidence and did not issue an SSOC 
subsequent to its receipt.

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the appellant's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003). The agency 
of original jurisdiction must consider the revised rating 
criteria in evaluating the veteran's service-connected lumbar 
disability.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should review the evidence of 
record, including the additional evidence 
obtained since the October 2002 SOC, and 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for his service-connected low back 
disorder.  In so doing, VBA should 
accomplish any additional development it 
deems necessary and should consider the 
revised regulations pertaining to 
disorders of the spine.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

